DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2022 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In independent claims 1 and 12, the scope of “clearance distances that vary relative to each other” is unclear.  It is unclear how “relative to each other” modified “vary”. 
In claim 14, there is lack of antecedent basis for “the first center region”.
In claim 14, there is lack of antecedent basis for “the first surface”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. While it is unclear what is being claimed, as best understood applicant does not point out support for the “relative to each other” aspect of “clearance distances that vary relative to each other”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (US
5,044,760). While it is unclear what is being claim, the claims have been considered with regard to the prior art to the extent possible.  Regarding claim 1, Asai discloses an internal mixer comprising a mixing chamber (6) enclosed by a housing (5); feeding neck (7) in which a ram (8) is guided; a closable door (9); and an intermeshing (see col. 4, lines 10-40) rotor system comprising a first and second rotors (10, 10),
rotatable about first and second longitudinal axes ( +, + in Figs. 1 and 4-7), each rotor having a rotor
main body on which a blade (1) having a blade tips is arranged; wherein the rotors arranged to mesh
with on another during at least a portion of a rotational revolution (see col. 4, lines 10-40); wherein the
first rotor main body has at least one sub-region (3 or any part of the rotor other than 1, no part of the
rotor is of circular cross section) that is non-cylindrical and has a non-circular cross section, the sub-
region having a surface section in which no said rotor blade (1) is arranged; which an interaction region between the meshing first and second rotors is defined by the sub-region surface section of the first
rotor and a said rotor blade tip of the second rotor during an interaction length, the interaction length
reflecting a portion of respective revolutions of the rotors in which the sub-region surface section of the
first rotor and the said blade tip of the second rotor past one another (see Fig. 1); wherein the sub-
region surface section of the first rotor and the said blade top of the second rotor are axially aligned,
and in the interaction region the surface section of the first rotor main body in the at least one sub-
region and the said rotor blade tip of the second rotor are separated by a plurality of clearance distances
(see Fig. 1).  While it is unclear what is being claimed, Figs. 1 and 4-7 show the clearances varying relative to each other.  Regarding claim 9, the sub-region surface section includes one or more recessed portions (a portion between 1 and 3). Regarding claim 10, the sub-region surface section includes one or more elevated portions (3). Regarding claim 12, Asai further discloses that the second rotor also has at least one sub-region (3 or any part of the rotor other than 1, no part of the rotor is of circular cross section) that is non-cylindrical and has a non-circular cross section, the sub-region having a surface section in
which no said rotor blade (1) is arranged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US
5,044,760) in view of Inoue et al. (US 5,984,516). While it is unclear what is being claim, the claims have been considered with regard to the prior art to the extent possible.   The mixer of Asai was discussed above. Regarding claims 2, 3, 11, 13 and 14, differing clearance distances along the axial direction are not explicitly disclosed by Asai. Inoue teaches axially varying clearances distances (see especially figures 11A-11E). It would have been obvious to have provided differing clearances axially to improve kneading as taught by Asai. Claims 1, 9, 10 and 12 are considered to be anticipated by Asai alone; however, given that it is unclear what is being claimed, it is noted that these claims would also be obvious over the combined teachings of Asai and Inoue as applied to claims 2, 3 and 11 above.  Regarding claim 4, the distances change steadily (see Figs. 11A-11E of Inoue). Regarding claim 5, embodiments with decreasing clearance distances are taught (see Figs. 11A-11E of Inoue). Regarding claim 6, embodiments with increasing clearance distances are taught (see Figs. 11A-11E of Inoue). Regarding claim 7, three blades are taught (see Fig. 4A of Inoue). Regarding claim 8, an entire axial sub-region has not blade (see Fig. 2 of Asai).  
Response to Arguments
The new recitation “clearance distances that vary relative to each other” is very unclear and confusing.  How is “vary relative to each other” different from simply “vary”? Is the varying timewise or spacewise or open to both?  
Contrary to applicant’s remarks, no cross section of a rotor of Asai is circular.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774